                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA                             )
                                                     )
                         Plaintiff,                  )
                                                     )
       vs.                                           )      Case No. 18-CV-03385-MDH
                                                     )
VICTOR SIEGRIST                                      )
                                                     )
                         Defendant.                  )

                                            ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation. (Doc. 7).

Defendant has waived the statutory period of time to file objections and the matter is now ripe for

review. In 2017, Defendant was arrested and charged for bank larceny. The United States District

Court for the Northern District of Oklahoma determined he was not competent to stand trial and

was subject to 28 U.S.C. § 4246. Defendant has been hospitalized at the United States Medical

Center for Federal Prisoners since January 5, 2018. On December 11, 2018, the Government filed

a Petition to Determine Present Mental Status of an Imprisoned Person pursuant to 18 U.S.C. §

4246. (Doc. 1). That same day, the Government moved for the conditional release of the

Defendant. (Doc. 2).

       A Risk Assessment Review Panel at the USMCFP diagnosed Defendant with

schizoaffective disorder, bipolar type. (Doc. 1-2 at 2). The Panel in their report noted that

Defendant has a history of instability in the community, non-compliance with treatment, and

dangerous behaviors because of his mental illness. Id. As a result, the Panel recommended that he

be civilly committed under 28 U.S.C. § 4246 because his unconditional release would create a

substantial risk of bodily injury to another person or serious damage to property of another. Id.
However, the Panel also concluded that despite their recommendation of civil commitment,

Defendant’s mental illness is “reasonably well controlled through antipsychotic and mood

stabilizing medicine” and that he is an appropriate candidate for conditional release under a

prescribed regimen of care. Id. The Panel believes that the risk of Defendant engaging in further

violent or dangerous behavior has been and would continue to be mitigated through medication

compliance. Id.

       After careful consideration of both the record and the Report and Recommendation, the

Court hereby ADOPTS the Report and Recommendation of the Magistrate Judge. Defendant is

hereby COMMITTED to the custody of the Attorney General for hospitalization and treatment

pursuant to 28 U.SC. § 4246. Furthermore, the Government’s Motion for Conditional Release is

GRANTED, and Defendant shall be conditionally released pursuant to the following conditions:

           1. That he reside at 319 Court Street, Muskogee, Oklahoma. Any change in residence

               must be pre-approved by U.S. Probation.

           2. That he be supervised by U.S. Probation.

           3. That he actively participate in, and cooperate with a regimen of mental health care

               and case management as directed by the treating mental health provider. This is to

               include voluntary admission to an inpatient program for stabilization, should it be

               deemed necessary.

           4. That he shall continue to take medication, including injectable units, as shall be

               prescribed for him by the medical provider.

           5. That he waive his rights to confidentiality regarding his mental health treatment in

               order to allow sharing of information with the supervising U.S. Probation Officer
               and other mental health treatment providers, who will assist in evaluating his

               ongoing appropriateness for community placement.

           6. That he shall refrain from the use of alcohol and illegal drugs, as well as the abuse

               of over-the-counter medications, and submit to random urinalysis testing as

               warranted by treating mental health staff and/or the probation officer. This also

               includes participating in substance abuse treatment as deemed necessary by the

               treatment provider.

           7. That he not have in his possession, at any time, actual or imitation firearms or other

               deadly weapons and he may not write, say or communicate threats. He shall submit

               to a warrantless search on request of his U.S. Probation Officer or any law

               enforcement officer of his person or property for the purpose of determining

               compliance with this provision and shall permit confiscation of any such

               contraband.

           8. That he not commit a federal, state, or local crime, and that he immediately notify

               his U.S. Probation Officer if he is arrested or questioned by any law enforcement

               officer. He shall not associate with any person convicted of a felony unless granted

               permission to do so from his U.S. Probation Officer.

       Annual reports will be written by the U.S. Probation Office regarding the status of his

conditional release. The report should be submitted to the Legal Department at USMCFP

Springfield, Missouri, for filing with the Court.

       IT IS SO ORDERED.



DATED: February 6, 2019
  /s/ Douglas Harpool______________
  DOUGLAS HARPOOL
UNITED STATES DISTRICT JUDGE
